United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stockbridge, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Elick Grant, for the appellant
Office of Solicitor, for the Director

Docket No. 08-399
Issued: June 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2007 appellant filed a timely appeal from the March 29, 2007 decision
of the Office of Workers’ Compensation Programs denying her traumatic injury claim. On
October 17, 2007 the Office denied her request for further merit review of her claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she sustained a back injury in the
performance of duty on December 4, 2006, as alleged; and (2) whether the Office properly
denied appellant’s request for further review of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On December 4, 2006 appellant, then a 58-year-old window and distribution clerk, filed a
traumatic injury claim, Form CA-1, alleging that she developed sharp pain in her right hip from

twisting, walking, standing and rising from a chair over the course of that day. She sought
immediate treatment from Dr. Andre McShan, Board-certified in occupational medicine.
In a report dated December 4, 2006, Dr. McShan stated that appellant reported a one-day
history of low back pain that began at work. He stated that her pain was possibly related to
extended standing, bending and lifting. Appellant reported that she was performing her usual
duties when she felt sharp pain in her right hip and lower back. She stated that she had a 10- to
20-year history of similar back complaints. Dr. McShan noted that her gait and lower extremity
reflexes and sensation were normal. In the lumbar spine, he found tenderness on the right side
and decreased extension and bilateral rotation with pain. Dr. McShan stated that an x-ray
revealed degenerative changes, but no fractures. He diagnosed lumbar strain, prescribed
medication and returned her to regular duty. On December 6, 2006 a physician’s assistant,
Carla Harris provided appellant with work restrictions. On December 13, 2006 Dr. McShan
modified the work restrictions and added diagnoses of back pain and lumbar pain. From
December 4, 2006 to January 26, 2007 appellant received conservative treatment through
Dr. McShan.
On February 16, 2007 the Office notified appellant that the evidence she had submitted
was insufficient to establish that her injury was related to her employment.
On March 9, 2007 appellant provided a written statement and several medical records.
She stated that, on December 4, 2006, she was performing her usual duties, which included
lifting packages, twisting at the mid-section of the back, bending and other physical activities.
Over the course of the day, these actions aggravated her preexisting degenerative disc disease.
She provided the February 24, 2006 report of Dr. Carrie Collins, an osteopathic physician, who
stated that appellant had lumbar degenerative disc disease and osteoarthritis in both knees.
Dr. Collins requested that appellant be provided with a job that allowed her to change positions
frequently as her condition was worsened by prolonged standing. On December 4, 2006
Dr. McShan stated that appellant had a more than 10-year history of low back pain, which was
presumably related to bending and lifting. He opined that appellant’s condition was caused or
aggravated by her employment because her multiple-years of physical activity led to the
degenerative changes in her spine.
On February 5, 2007 appellant underwent a magnetic resonance imaging (MRI) scan of
her lumbar spine. The study revealed a right lateral disc bulge with mild-to-moderate neural
foramen narrowing at L4-5, broad-based disc bulge with mild neural foramen narrowing at L3-4
and mild to moderate disc desiccation from L3 to S1. On February 9, 2007 Dr. Francisco
Caycedo, an orthopedic surgeon, reported that appellant was working as usual on December 4,
2006, when she began feeling pain in the hips and lower back. Appellant indicated that she had
experienced back pain intermittently for 18 years. Dr. Caycedo noted that appellant’s MRI scan
showed multiple disc pathology with arthritic changes that showed the long duration of the
problem. He diagnosed lumbar strain. Dr. Caycedo opined that appellant’s spinal condition was
not a work-related injury because he found no episode or injury that could be connected with her
symptoms. On February 26, 2007 Dr. Claudio Bondulich, a Board-certified family practitioner,
stated that appellant was under his care for lumbar degenerative disc disease. He recommended
that appellant lift or push no more than 15 pounds and stand for no more than 30 minutes an
hour.

2

By decision dated March 29, 2007, the Office denied appellant’s claim. It accepted that
she performed the work-related activities as alleged, but found that she had not established that
her claimed condition was related to these events. Following this decision, the Office received
copies of several medical and physical therapy reports that were already in the record.
On October 2, 2007 appellant filed a request for reconsideration. The request was not
accompanied by new medical reports or new legal arguments.
By nonmerit decision dated October 17, 2007, the Office denied appellant’s request for
reconsideration on the grounds that she had presented no relevant and pertinent evidence not
previously considered, advanced no relevant legal argument and demonstrated no error on the
part of the Office is issuing its decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty; and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.2
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must first determine whether “fact of injury” has been
established. “Fact of injury” consists of two components that must be considered in conjunction
with one another. The first component is whether the employee actually experienced the
employment incident that is alleged to have occurred. The second component of “fact of injury”
is whether the incident caused a personal injury and, generally, this can be established only by
medical evidence.3
When determining whether the implicated employment factors caused the claimant’s
diagnosed condition, the Office generally relies on the rationalized medical opinion of a
physician.4 To be rationalized, the opinion must be based on a complete factual and medical
background of the claimant5 and must be one of reasonable medical certainty,6 explaining the

1

5 U.S.C. §§ 8101-8193.

2

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Ellen L. Noble, 55 ECAB 530 (2004).

4

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

5

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

6

John W. Montoya, 54 ECAB 306 (2003).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant was bending, twisting and rising from seating while in
the performance of duty on December 4, 2006. The issue to be resolved is whether she has
established an injury causally related to these accepted activities.
The issue of causal relationship is medical in nature and must be resolved by probative
medical evidence. On the day of the accepted employment events, appellant was seen by
Dr. McShan, a Board-certified occupational physician, who reported that she had a 10 to 20 year
history of lumbar pain. Dr. McShan stated that, on December 4, 2006, she developed sharp pains
in her right hip and lower back that was possibly related to standing, bending and lifting at work.
He noted that appellant’s lower extremity movement, reflexes and sensation were normal, but
that she had tenderness on the right side of the lumbar area, decreased lumbar extension and
decreased bilateral rotation with pain. Dr. McShan stated that an x-ray of appellant’s lumbar
spine revealed degenerative changes. He diagnosed lumbar strain. On a physician’s report form
completed the same day, Dr. McShan made the additional diagnosis of degenerative joint
disease. He stated that appellant’s history of low back pain was presumably related to bending
and lifting at work. Dr. McShan opined that her condition was caused or aggravated by her
employment, because her years of physical activity had led to the degenerative changes in her
spine.
The Board finds that the opinion of Dr. McShan is insufficient to establish that
appellant’s back condition is related to the accepted employment factors because it is
speculative. Dr. McShan stated that appellant’s lumbar strain was “possibly” related to her
employment activities of standing, bending and lifting at work. The Board has held that medical
opinions that are speculative or equivocal in character are of diminished probative value.8 The
Board also finds that the opinion Dr. McShan expressed on the physician’s report was based on
factors of appellant’s employment that have not been accepted by the Office. Dr. McShan stated
that several years of physical activity at work led to degenerative changes in appellant’s spine.
However, the Office has accepted only the work activities of December 4, 2006. Additionally,
the Board notes that Dr. McShan did not provide rationale explaining how appellant’s
employment activities caused either the diagnosed strain or degenerative disc disease. The
Board therefore finds that the reports of Dr. McShan are insufficient to establish an injury
causally related to appellant’s accepted employment events.
On February 9, 2007 Dr. Caycedo, an orthopedic surgeon, noted that appellant had
experienced back pain intermittently for 18 years. He reported that she was performing her usual
work duties on December 4, 2006 when she began feeling pain in the hips and lower back.
Dr. Caycedo stated that an MRI scan conducted on February 5, 2007 showed multiple disc
pathology with arthritic changes, which indicated the long duration of the problem. He opined
7

Judy C. Rogers, 54 ECAB 693 (2003).

8

D.D., 57 ECAB 734 (2006).

4

that appellant’s lumbar strain was not a work-related injury because there was no episode or
injury that could be connected with her symptoms. The Board finds that, on its face, this report
does not support appellant’s claim because Dr. Caycedo opined that appellant’s condition was
not work related.
On February 26, 2007 Dr. Bondulich, a Board-certified family practitioner, stated that
appellant was under his care for lumbar degenerative disc disease and provided work restrictions.
He did not offer an opinion as to the cause of appellant’s condition. In the absence of this
information, the Board finds that his opinion is of little probative value.9
The Board notes that the other medical reports in the record were completed by
physician’s assistants and physical therapists, who are not competent to render medical opinion
under the Act as they are not considered physicians as defined under the Act.10 Therefore, these
reports are not probative under the Act.
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted employment events.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act, the Office has the discretion to reopen a case for
review on the merits.11 Section 10.606(b)(2) of Title 20 of the Code of Federal Regulations
provides that the application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that: (i) shows that the Office erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by the Office; or (iii) constitutes relevant and pertinent new evidence not previously
considered by the Office.12 Section 10.608(b) provides that, when an application for
reconsideration does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.13
ANALYSIS -- ISSUE 2
The Board finds that appellant met none of the regulatory requirements for a review of
the merits of the Office’s March 29, 2007 decision. Her October 2, 2007 request for
reconsideration was not accompanied by any evidence or argument and the medical documents
9

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 474 (2006) (“Medical reports not containing rationale
on causal relation are entitled to little probative value and are generally insufficient to meet an employee’s burden of
proof.”)
10

David P. Sawchuk, 57 ECAB 316 (2006) (physical therapists are not “physicians”); Roy L. Humphrey,
57 ECAB 238 (2005) (physician’s assistants are not “physicians” as defined under the Act).
11

5 U.S.C. § 8128(a).

12

20 C.F.R. § 10.606(b)(2).

13

20 C.F.R. § 10.608(b).

5

submitted after March 29, 2007 had already been previously considered. Therefore, appellant
did not show that the Office erroneously applied or interpreted a specific point of law, did not
advance any relevant legal arguments and did not present any relevant and pertinent new
evidence. The Board finds that appellant is not entitled to further review on the merits of her
case because she did not meet any of the requirements of section 10.606(b)(2).14
CONCLUSION
The Board finds that appellant has not established that she sustained a back injury in the
performance of duty on December 4, 2006, as alleged. The Board further finds that the Office
properly denied appellant’s request for further review of the merits of her claim pursuant to 5
U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office Workers’ Compensation
Programs dated October 17 and March 29, 2007 are affirmed.
Issued: June 18, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

20 C.F.R. § 10.606(b)(2)(i)-(iii).

6

